          Case 4:19-cv-00937-KGB Document 6 Filed 01/19/21 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SHANE LONIX, ADC #145216                                                            PETITIONER

v.                                Case No. 4:19-cv-00937-KGB

DOE                                                                                RESPONDENT

                                             ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 4). Judge Volpe recommends that petitioner Shane

Lonix’s petition for a writ of habeas corpus be dismissed without prejudice for failure to pay the

statutory filing fee or file an application for leave to proceed in forma pauperis. Mr. Lonix has

filed an objection to Judge Volpe’s Proposed Findings and Recommendations (Dkt. No. 5). After

careful review of the Proposed Findings and Recommendations and Mr. Lonix’s objection thereto,

as well as a de novo review of the record, the Court finds no reason to alter or reject Judge Volpe’s

conclusion. The Court writes separately to address briefly Mr. Lonix’s objection.

       In his objection to Judge Volpe’s Proposed Findings and Recommendations, Mr. Lonix

directs the Court’s attention to a conditions-of-confinement case before Chief United States

District Judge D. P. Marshall Jr. in which he is proceeding in forma pauperis (“IFP”). See Lonix

v. Thomas, Case No. 5:19-cv-00341-DPM-JJV.            However, Mr. Lonix was required to pay

separately the $5.00 statutory filing fee or file an application for leave to proceed IFP to proceed

with this action in this Court. That Mr. Lonix previously filed a motion for leave to proceed IFP

in another case before another judge is insufficient. Mr. Lonix also contends that his petition for

a writ of habeas corpus should have been filed as part of his conditions-of-confinement case before

Chief Judge Marshall. However, because habeas corpus and conditions of confinement are sperate
            Case 4:19-cv-00937-KGB Document 6 Filed 01/19/21 Page 2 of 2




causes of action, Mr. Lonix’s petition for a writ of habeas corpus was properly filed as a separate

action.

          In sum, the Court adopts the Proposed Findings and Recommendations in their entirety as

this Court’s findings of fact and conclusions of law (Dkt. No. 4). The Court dismisses without

prejudice Mr. Lonix’s petition for a writ of habeas corpus (Dkt. No. 1). The Court directs the

Clerk of Court to send to Mr. Lonix, together with a copy of this Order, a form AO 240, Application

to Proceed in District Court Without Prepaying Fees or Costs. If Mr. Lonix wishes to continue

this case, he must submit the statutory filing fee of $5.00 or file a proper and complete application

for leave to proceed IFP, along with a motion to reopen the case, within 30 days of the entry of

this Order. Finally, the Court declines to issue a certificate of appealability. Mr. Lonix may still

apply to the Eighth Circuit for a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B).

          It is so ordered this 19th day of January, 2021.


                                                        _________________________________
                                                        Kristine G. Baker
                                                        United States District Judge




                                                    2
